Case: 19-40041 Document: 12 Filed: 03/04/19 Page 1 of 8

UNITED STATES BANKRUPTCY COURT

DISTRICT OF SOU'I`H DAKOTA
In re: ) Case #19-40041
) Chapter 13
LANCE LEROY ALLEN, )
Dba Lance Allen Stafling, )
SSN/ITIN: xxx xx 7132, )
) PLAN DATED
and ) March 4, 2019
)
MELISSA GAIL ALLEN, )
SSN/ITIN: xxx xx 1952, )
)
Debtors. )
)

Part 1. Notice of Certain Items

l.l Nonstandard provisions Not included

A limit on the amount of a secured claim based

on a valuation of the collateral for the claim, which

may result in a partial payment or no payment at

all to the secured creditor. Not included
1.3 Avoidance of a judicial lien or a nonpossessory,

nonpurchase money security interest on property

claimed exempt. Not included

Part 2. Plan Term and Debtors’ Payments to Trustee

2.1 Plan Term.
Debtors will make the first plan payment on or before March 18, 2019, and the
last plan payment on or before February 18, 2024.

2.2 Debtors’ paments to the trustee.
Debtors will pay $250.00 per month to the Chapter 13 trustee for the first 30

months, then $660.00 per month for the next 24 months, then $1100.00 per month for the
next 5 months, with a final balloon payment in the amount of $14,357.00 in the 60th
month, for a total of $43,197.00. '[`he balloon payment will be reduced by any tax
refund paid to the trustee.

Case: 19-40041 Document: 12 Filed: 03/04/19 Page 2 of 8

During the plan term, debtors will give the trustee a copy of each federal income tax
return at the same time the return is liled. Debtors will also turn over to the trustee any
Federal income tax refunds debtors receive, after any statutory setoff by the IRS, for tax
years 2019 through 2023.

Debtors also commit to the plan any disposable income, as defined by ll U.S.C.
l325(b)(2), that debtors receive during the plan term.

Part 3. Treatment of administrative expenses and other priority claims.

3.1 Trustee fees.

The trustee’s fees will be paid from debtors’ plan payments, including any tax
refunds or disposable income committed to the plan, at the rate provided by ll U.S.C.
326(b) and 28 U.S.C. 586(e).

3.2 Debtors’ attorney fees.
After debtors’ attorney files and gives notice of a fee application, the Court will

enter an order awarding the attomey fees consistent with ll U.S.C. 330. The attorney
fees awarded will be paid as follows:
Estirnated total fees paid through the plan $ 2,500.00
Estimated payments $100 per month for 25 months beginning
March 18, 2019.

If the Court awards fees that total less than the estimate above, unsecured
creditors may receive a distribution that is more than the estimate set forth in Part 6. If
the Court awards fees that total more than the estimate above, debtors may file a motion
to modify the confirmed plan to provide for those additional fees. If the Court approves
the modification, unsecured creditors may receive a distribution that is less than the
estimate set forth in Part 6. The actual amount of the monthly installment will be
calculated by the trustee based on the Court’s fee order.

3.3 Domestic support obligations to be paid in full.
Debtor is current in his child support payments and will continue to make

payments directly to the State of South Dakota in accordance with the State Court’s
order.

Case: 19-40041 Document: 12 Filed: 03/04/19 Page 3 of 8

3.4 Domestic support obligations assigr_red to or owed to a governmental unit and that

may be paid less than the hill amount.
No such claim owed.

3.5 Other priority claims.

Creditor Priorig Claim Mo.Pmt. No.of pmts and date
pmts. begin
IRS $ 36,202.00 Trustee will make payments to this
2015-2018 creditor as follows:
personal $125 per month for 30 months;
income taxes $600 per month for 24 months;

$1,000 per month for 5 months; and
$13,052 balloon pmt in 60th month.

The remaining taxes owed will be paid in the unsecured, nonpriority claims class.

Part 4. Executory Contracts and Unexpired Leases.

4. l Assumptions.
None to assume.

4.2 Reiections.
None to reject.

Part 5. Treatment of Secured Claims

5.1 Claims secured only by debtors’ principal residence.
No such claim owed.

5.2 Claims fully secured by real or personal property, excluding claims in Parts
5.1 and 5.4.

Any arrearage on the clajm(s) listed below will be paid in full during the plan term
through disbursements by the trustee, with interest, if any, at the rate stated. If there is no
arrearage, “none” is inserted. Debtors will make the current installment payments to the
creditor(s) during the plan term and thereafter, as may be necessary. Unless otherwise
stated, the balance owed and debtors’ installment payments, as to the amount, the rate of
interest, and the length of the repayment term, will be consistent with the written
agreement between debtors and the creditor and may occasionally change pursuant to the
agreement’s terms.

-3-

Case: 19-40041 Document: 12 Filed: 03/04/19 Page 4 of 8

Unless otherwise ordered by the Com't, the amount of the arrearage and the balance owed
stated below area controlling and, if the value of the creditor’s collateral exceeds the
amount of its allowed claim, the balance owed includes interest and other allowances
provided by ll U.S.C. 506(b), unless the creditor has otherwise agreed. A creditor listed
below will retain its lien or other encumbrance on the collateral stated until the creditor’s
claim is paid in full pursuant to the written agreement between debtors and the creditor, at
which time the lien or other encumbrance will terminate and shall be promptly released
by the creditor.

Ifthe Court grants a creditor listed below relief from the automatic stay regarding the
collateral described below, then, unless otherwise ordered by the Court, the trustee’s
payments to that creditor under this part will cease.

Creditor and Arrearage Balance, excluding any arrearagel
Collateral and current installment terms
Drivetime Carsales None $17,843.97 @ $497.26 per month
Company, LLC for 36 months, which includes interest
201 KIA Optima at agreement rate. Debtors will make

payments directly to this creditor.

5.3 Claims partially secured by real or personal property as provided by
11 U.S.C. 506(a).
No such claim owed.

5.4 Secured claims excluded from 11 U.S.C. 506.
No such claim listed.

5.5 Surrender of collateral and relief from stay; continuation of co-debtor stay.
No collateral to be surrendered.

Part 6. Treatment of Unsecured, Nonpriority Claims.

After making the disbursements described in Part 3, the trustee will distribute the
balance of the plan payments and other funds received from debtors, including any tax
refunds and disposable income committed to the plan, to creditors holding unsecured,
nonpriority claims who timely file a proof of claim on or before the deadline established
by Federal Rule of Bankruptcy Procedure 3002(c). If a creditor holding an unsecured,
nonpriority claim receives appropriate notice of the case but fails to timely file a proof of
claim, that creditor’s claim will be discharged to the extent set forth in 11 U.S.C. l328(a)
when debtors complete all plan payments If all unsecured, nonpriority creditors known
to debtors timely file proofs of claim, each creditor holding an unsecured, nonpriority
claim will receive approximately less than 2% of its allowed claim,

_4-

Case: 19-40041 Document: 12 Filed: 03/04/19 Page 5 of 8

Attached to this plan as Exhibit “B” and incorporated by reference is debtors’ liquidation
analysis showing the total payments under this section to creditors holding unsecured,
nonpriority claims will be at least as much as these creditors would receive if debtors’
nonexempt assets were liquidated in a case under Chapter 7 of the bankruptcy estate.

Part 7. Othcr provisions

7.1 Property of the estate.
Unless otherwise ordered by the Court, property of the bankruptcy estate will vest
with debtors upon confirmation of the plan.

7.2 Changes in debtors’ income and expenses.
No post-petition changes in income or expenses.

7.3 Taxes.

During the plan term, debtors will timely file all tax returns required by any
governmental entity and will provide a copy of each return to the trustee at the same time
the return is filed. During the plan term, debtors will also pay when due any tax imposed
by any governmental entity.

Part 8. Nonstandard Provisions

None
A nonstandard provision is a provision not otherwise included in Appendix 3A of the
local bankruptcy rules for the District of South Dakota. Pursuant to Federal Rules of
Bankruptcy Procedure 3015(c) and 3015.l(e)(l), nonstandard provisions are set forth in
this part only. Any nonstandard provision set forth elsewhere in this plan is ineffective

Part 9. Signatures of debtors and attorney for debtors

By signing and filing this plan, debtors, if not represented by an attomey, or the attorney

Case: 19-40041 Document: 12 Filed: 03/04/19 Page 6 of 8

for debtors certifies the plan does not contain any nonstandard provision other than any
set forth in Part 8.

Dated this 4"' day of March, 2019.

  

 

fs/ Melissa GL/l£l/ll:(!é§;

Melissa Gail Allen

GERRY&KULM , 01=. LLC '
T-'

By /s/Clair R. Gerrv
Clair R. Gerry, Attomey for Debtors
Po Box 966, 507 W. 10“' street
Sioux Falls, SD 57101-0966
(605)336-6400 FAX (605)336-6842

gegy_@sgsllc.com

Case: 19-40041 Document: 12 Filed: 03/04/19 Page 7 of 8

Exhibit “A”
Summary of debtors’ payments to trustee and trustce’s disbursements

A.l Debtors’ payments to trustee under the plan.

 

60 monthly payments with a balloon pmt $ 43,197.00
(less trustee’s fee) 3 927.00
$ 39,2'70.00

Debtors have also committed tax refunds for tax years 2019 through 2023, and disposable
income from March 18, 2019 through February 18, 2024, to plan payments which may
increase the funds available for distribution

A.2 Trustee’s total disbursements under plan,

Administrative expenses - attorney for debtors $ 2,500.00
Other priority claims 36,202.00
Leases & executory contract arrearage payments -0-
Secured claims arrearage payments -0-
Unsecured, nonpriority claims (as scheduled,
unless proof of claim deadline has expired) 568.00
$39,270.00

Case: 19-40041 Document: 12 Filed: 03/04/19 Page 8 of 8

Exhibit “B”
Debtors’ Liquidation Analysis
Market 'l`otal of Valid Claimed
Value Encumbrances Exemptions
Real Property Interests
None

Vehicles, Trailers, etc.

2002 Honda Civic $ 800 $ 800.00
2005 Nissan Maxima 2,200 2,200.00
Maserti 2,500 2,500.00

2013 KIA Optima 14,500 $ 17,843.97

Personal and Household Items
$ 1,870 $ 1,870.00

Financial assets
$ 2,124.89 $ 2,124.89

aniness related property
None

Farm/ranch related property

None
Other property interests
None
Total Exemptions $ 9,494.89
Less % liquidation costs

Less Chapter 7 trustee fees
per ll U.S.C. 326(a)

TOTAL AVAILABLE FOR DISTRIBUTION ~0-»

Equity

